 ELECTRIC MACHINERY, INC.Electric Machinery Enterprises, Incorporated andLocal 915, International Brotherhood of Electri-cal Workers, AFL-CIO, Petitioner. Case 12-RC-638828 March 1984DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 July 1983 the Regional Director for Region12 issued a Decision and Direction of Election inwhich he found, inter alia, that the petitioned-forunit, limited to only one of the Employer's con-struction sites, was inappropriate and that thesmallest appropriate unit should include all of theEmployer's jobsites located within HillsboroughCounty; Florida. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, the Employer filed a timely request forreview of the Regional Director's decision. TheEmployer contended that the Regional Directorerred on a substantial factual issue and departedfrom officially reported precedent, and that theonly appropriate unit was one which included alljobsites within its "Tampa Construction Division."The Petitioner filed a statement in opposition to therequest for review.The Board, by telegraphic order dated 9 August1983, granted the request for review and stayed thescheduled election.' Thereafter, the Employer fileda brief on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,including the Employer's brief on review, andmakes the following findings:The Employer, an electrical contractor, performswork both within and without the State of Floridaat a variety of construction sites. At the time of thehearing, its Tampa Construction Division included51 jobsites located in 11 cities within 8 counties(mainly in northern and central Florida) with themajority of sites located in Hillsborough County,and several in contiguous or nearby counties suchas Pasco, Pinellas, and Lee. Thirty-two of theseprojects are located in the Tampa area, includingthe Big Bend project, which Petitioner maintainedI Review also was granted as to the issue of the unit placement of thepositions of material transporters and main office mechanics whom theRegional Director excluded from the unit he found appropriate. Inas-much as this Decision on Review dismisses the petition, it is not neces-sary to reach that issue.269 NLRB No. 89was so distinct from all other projects as to consti-tute a single appropriate unit.There is a prior history of bargaining betweenthe Employer and the International Brotherhood ofElectrical Workers; and between 1945 and 1977 theEmployer was party to collective-bargaining agree-ments with Local 915, the Petitioner, and otherlocals covering its journeymen, apprentices, andelectrical wiremen. These agreements covered par-ticular jobsites within the geographical jurisdictionof the locals, with the exception of the Employer's"Sound and Signal" and "Service" divisions whichanother IBEW local has represented on a division-wide basis for the past 15 years.The Tampa Construction Division is headquar-tered in Tampa itself and is highly centralized in itsoperations and administration. All billing, purchas-ing, personnel, and payroll records are handled atthat office. There are four project managers for theDivision who report directly to the Employer'spresident, Jaime Jurado, who is also the head ofthe Tampa Construction Division. In addition, themanagers of the Employer's other divisions-FortLauderdale Construction, Service, Sound andSignal, Modular, and North American Telephone-all report to Jurado. Of the four Tampa Construc-tion project managers, only one is assigned to asingle project-Big Bend-while the other threeoversee the remaining 50 sites. In addition, there isan on-site project superintendent or general fore-man who supervises day-to-day operations at eachlocation.Jurado testified that the Employer does not hirefor a specific job, but assigns employees to its vari-ous sites as needed. Job applicants generally comeinto the main office and fill out an applicationpackage which is reviewed by one of the projectmanagers. The project manager then screens theapplicant. If found to be satisfactory, the applicantis referred to one of the jobsites. Occasionally, anapplicant might be told to meet a project managerat a particular site and the interview is conductedthere. The Big Bend project manager testified hehas directed his project superintendent to interviewon-site occasionally (or the two general foremenmay interview if neither he nor the project superin-tendent is available), and that these individuals mayhire an applicant they have interviewed.The Employer has established a general wagescale for the entire division. The project managersets an initial salary by assigning the employee to aparticular job classification. Merit increases may beinitiated by the project foreman, then reviewed andapproved by the project manager. The Big Bendproject manager testified that new employees gen-erally are reviewed after 30 days for such merit in-499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreases, and that other projects follow the samepolicy. Uniform labor relations policies are set byJurado as well as uniform companywide benefitsincluding a health and welfare insurance plan, va-cations, holiday schedules, and rate of overtimepay. Seniority is determined on a divisionwidebasis, rather than by project, and employees areeither transferred or laid off by seniority when aproject is completed. The same job classificationsexist at the various sites. Employee skills and train-ing are similar, as is the work performed at allsites, so that when an employee is transferred fromone project to another his earnings and job classifi-cation remain the same. The Employer also partici-pates in an apprenticeship program through theElectrical Workers Association and apprentices aretransferred from project to project under that pro-gram.The Employer began work at Big Bend aroundJanuary 1982, with 12-15 employees transferred infrom other projects. Documentary evidence sub-mitted by the Employer reveals that betweenMarch 1982 and March 1983, approximately 47 em-ployees transferred to Big Bend, including approxi-mately 10 foremen; and that approximately 32 ofthe transfers came from other Hillsborough Countysites. In addition, the project superintendent andthe two general foremen at Big Bend were trans-ferred from other projects. The Employer's exhib-its also show that in the 6-month period betweenJanuary and July 1982, approximately 30 of the 35employees transferred from Big Bend to otherprojects were transferred to other sites withinHillsborough County. These transfers included su-pervisors, journeymen, helpers, and apprentices. Atthe time of the hearing, there were 180 employeesat Big Bend.In seeking a unit limited to Big Bend, the Peti-tioner contended that the work being performedthere is distinct from the work being performed atthe Employer's other projects, and that the ownerand manager of the Big Bend project impose cer-tain controls over the Employer which are not im-posed at any other project. Further, both new em-ployees and employees who have been transferredto Big Bend have been required to take welding orpipe bending tests, even though they may haveworked for the Employer for several years and onmany projects. These tests are not given at any ofthe other projects. The record shows that the workbeing performed at Big Bend is of the same natureas that being performed at the various otherprojects throughout the Division. It does appear,however, that the Employer's contract with theTampa Electric Company (the owner of the BigBend project) requires certain quality control pro-cedures or requirements that the other projects donot impose, and that the Employer has chosenthese tests as a means of ensuring compliance withthose guidelines. Moreover, the Big Bend projectmanager testified that although all welders em-ployed at Big Bend must be certified, it is not acondition of employment for employees other thanwelders to pass the test. Also, he indicated thatother projects may have certain tests or certifica-tion requirements which would not be requiredthroughout the Division.A single location unit is presumptively appropri-ate, unless it is established that the single locationhas been effectively merged into a more compre-hensive unit so as to have lost its individual identi-ty. Petrie Stores Corp., 266 NLRB 75 (1983);Frisch's Big Boy, 147 NLRB 551 (1964). Thus,while the Regional Director found that the BigBend project alone did not constitute a single ap-propriate unit, he determined that a unit consistingof all projects within Hillsborough County wouldbe appropriate, notwithstanding evidence of divi-sionwide centralized administration, common over-all supervision, uniform benefits and labor relationspolicies, substantial transfers, and similar work andskills. In so finding, he relied on the facts that 62percent of all of the Employer's jobsites are inHillsborough County and transfers at Big Bendhave been mostly to and from other HillsboroughCounty sites.We agree with the Regional Director's findingthat the evidence does not demonstrate a separateand distinct community of interest at Big Bendwarranting a single location unit. However, wecannot agree with his finding that a unit limited toHillsborough County sites would be appropriatewhere the record demonstrates the substantial com-munity of interest shared throughout the entireTampa Construction Division.It is clear that all employees in the Divisionshare the same skills, perform similar work in thesame job classifications, are hired to work for theCompany in general rather than for a specificproject, and are paid according to a general wagescale set for the Division. In addition, the Employ-er often transfers employees into comparable jobsthroughout the Division, and the apprentices in itsapprenticeship program are transferred fromproject to project. All labor relations and discipli-nary policies are uniform and administered divi-sionwide, as are all benefits including a health andwelfare plan, paid holidays, and paid vacation time.Seniority is established divisionwide, rather than byproject or county, and this seniority status is usedto determine choice of vacations as well as layoffs.Although the majority of the Division's work is500 ELECTRIC MACHINERY, INC.done within Hillsborough County, the recordshows that 38 percent of the Employer's jobsites,over one-third, are located in other counties. Inmany instances, the jobsites located outside Hills-borough County are actually closer to the Employ-er's main office than are some of the jobsites withinthe county itself. Moreover, while the Big Bendproject apparently requires the largest number ofemployees and has its own project manager, therecord shows that transfers to or from Big Bendare not "almost exclusively" contained within theCounty, but are made according to layoffs andproject completions wherever they occur; and thatat least 32 percent of the transfers to Big Bendcame from outside Hillsborough County and 17percent of the transfers from Big Bend were to job-sites in counties other than Hillsborough.In light of the factors discussed above, particu-larly the uniform working conditions and employeeskills, the significant employee interchange betweenall jobsites in the Division, the common hiring andwage rates, the Employer's centralized administra-tion and operations, the divisionwide senioritysystem, and the lack of substantial autonomy on thepart of the superintendent or foremen at each con-struction site, we find that neither a unit limitedonly to the Big Bend jobsite nor a unit limited onlyto sites within Hillsborough County is appropriatefor collective bargaining. Petrie Stores Corp., supra;Orkin Exterminating Co., 258 NLRB 773 (1981).Rather, we find that the smallest appropriate unitmust include all of the Employer's constructionsites within its Tampa Construction Division.Since we have found that both the unit soughtby the Petitioner and the unit found appropriate bythe Regional Director are inappropriate for collec-tive bargaining, and the Petitioner has not indicat-ed that it desires to proceed to an election in abroader unit, we shall dismiss the petition.ORDERIt is ordered that the petition be dismissed.501